UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4215 Dreyfus Premier GNMA Fund, Inc. - Dreyfus GNMA Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 4/30/2011 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus GNMA Fund ANNUAL REPORT April 30, 2011 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Financial Futures 12 Statement of Options Written 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 21 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 36 Information About the Renewal of the Fund’s Management Agreement 41 Board Members Information 44 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus GNMA Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus GNMA Fund, covering the 12-month period from May 1, 2010, through April 30, 2011. Multiple crosscurrents have influenced the global economy.A modest slowdown earlier in 2010 gave way to renewed strength during the reporting period. The recovery has been fueled by three important characteristics. First, macroeconomic policy has been stimulative in most of the developed world. Second, in response to inflation worries emerging countries have shifted policy from aggressively stimulative to neutral, but not restrictive, supporting ongoing demand for commodi-ties.Third, corporate balance sheets have strengthened due to cheap bond financing, rising profits and relatively slow growth in corporate spending. Although shocks emanating from events in the Middle East and Japan threatened the recovery, U.S. government securities generally weakened as investors looked forward to higher interest rates and sought opportunities in other areas of the financial markets, including higher-yielding fixed income securities. We expect the global economy to continue to expand at a moderate rate. While our outlook suggests that lower-yielding sovereign bonds within many of the developed markets may remain out of favor among investors, we have continued to identify attractive opportunities among corporate-backed debt securities. As always, your financial advisor can help you align your investment portfolio with the opportunities and challenges that the future may have in store. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 16, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2010, through April 30, 2011, as provided by Robert Bayston, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2011, Dreyfus GNMA Fund’s Class A shares produced a total return of 5.43%, Class B shares returned 4.79%, Class C shares returned 4.68% and Class Z shares returned 5.58%. 1 In comparison, the fund’s benchmark, the Barclays Capital GNMA Index (the “Index”), achieved a total return of 5.93% for the same period. 2 Mortgage-backed securities fared relatively well during the reporting period even as U.S.Treasury securities lost value amid rising longer-term interest rates. Mortgage prepayments were constrained by tighter lending standards and weak real estate markets, helping to preserve the value of higher coupon mortgage pools.The fund produced lower returns than its benchmark, partly due to a slightly long average duration toward the end of 2010. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income.To pursue this goal, the fund invests at least 80% of its assets in Government National Mortgage Association (“GNMA” or “Ginnie Mae”) securities. The remainder may be allocated to other mortgage-related securities, including U.S. government agency securities and privately issued mortgage-backed securities, as well as to asset-backed securities, U.S.Treasuries and repurchase agreements. Slow Prepayments Supported Mortgage-Backed Sector Although the U.S. economy continued to recover from recession in the spring of 2010, a sovereign debt crisis in Europe threatened to spread from Greece to other members of the European Union, and China faced intensifying inflationary pressures, causing global investors to flock toward traditional safe havens over the spring and summer.As a result, investors concluded that short-term interest rates were unlikely to rise anytime The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) soon, and robust investor demand for government-backed investments supported a rally among U.S.Treasuries and GNMA securities. Investor sentiment changed sharply in the fall, when the Federal Reserve Board announced a new round of quantitative easing of monetary policy, convincing investors that a return to recession was unlikely. A more optimistic economic outlook was further supported by better-than-expected employment data and stimulative tax legislation enacted by Congress near year-end. Consequently, yields of U.S. Treasury securities climbed sharply—and prices fell—in November and December. Mortgage-backed securities also benefited from tighter bank lending standards and lower home prices, which prevented many homeowners from refinancing their mortgages at lower interest rates.Typically, when mortgage rates fall, more homeowners seek to refinance, returning principal early to bondholders and reducing future income payments. Although mortgage rates fell toward record lows at times during the reporting period, bondholders benefited when prepayment activity failed to intensify significantly. Therefore, GNMA securities outperformed U.S.Treasury securities during the reporting period. Opportunistic Strategies Positioned Fund for Higher Returns In this favorable market environment, we maintained strategies to minimize the fund’s overall exposure to mortgage pools that, in our view, were more vulnerable to heightened mortgage prepayment activity as interest rates declined. For example, we continued to hold higher coupon GNMA mortgages that were “underwater”—with loan values that exceed the home’s market value—and were therefore unlikely to qualify for refinancing at lower rates.Although we recognize that such loans normally may be more prone to default, we believed that higher default rates were unlikely in a recovering economy. We also emphasized mortgage pools in which the underlying loans have lower loan balances, giving homeowners little incentive to refinance.The fund’s relative performance also benefited from small positions in commercial mortgage-backed securities, asset-backed securities and home equity loans. We tactically adjusted the fund’s average duration as interest rates fluctuated. However, a longer-than-average duration position in November 4 and December detracted from relative performance, offsetting the success of our duration management strategy at other times during the reporting period. We successfully employed futures contracts to help set the fund’s average duration and swap options to help manage volatility. The fund also benefited from the sale of call options during the reporting period. Focusing on Income and Muted Volatility We expect the economic recovery to persist and interest rates to rise as the economy moves to the next phase of its cycle. We recently have made adjustments to position the fund for this environment, including selling bonds likely to be redeemed early by their issuers.We generally have replaced those positions with mortgage pools providing better call protection. Otherwise, we have maintained the fund’s emphasis on higher coupon, GNMA-backed mortgage-backed securities that, in our analysis, are unlikely to see elevated levels of refinancing activity. May 16, 2011 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for Class A, B, and C shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through November 30, 2010, at which time it was terminated. Had these expenses not been absorbed, the returns for Class A, B and C shares would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital GNMA Index is an unmanaged, total return performance benchmark for the GNMA market consisting of 15- and 30-year fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus GNMA Fund Class Z shares and the Barclays Capital GNMA Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class Z shares of Dreyfus GNMA Fund on 4/30/01 to a $10,000 investment made in the Barclays Capital GNMA Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in Ginnie Maes and its performance shown in the line graph takes into account all applicable fees and expenses for Class Z shares. Performance for Class A, Class B and Class C shares will vary from the performance of Class Z shares shown above due to differences in charges and expenses. Unlike the fund, the Index is an unmanaged total return performance benchmark for the GNMA market, consisting of 15- and 30-year fixed-rate GNMA securities.All issues have at least one year to maturity and an outstanding par value of at least $100 million. These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/11 Inception Date 1
